Citation Nr: 1621056	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  13-06 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES


1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for frostbite of the hands.  

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for frostbite of the ears.  

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a left knee disability.  

4.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a right knee disability.  

5.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a right ankle disability.  

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for left eye retinal detachment with residual left eye blindness also claimed as secondary to the service connected vitreous floaters of the left eye, residual of left eye injury.  

8.  Entitlement to service connection for hypertension also claimed as secondary to the service connected lumbar spine degeneration. 

9.  Entitlement to service connection for heartburn. 

10.  Entitlement to service connection for a heart disability.  

11.  Entitlement to service connection for a left elbow disability.  

12.  Entitlement to service connection for a right elbow/forearm disability (fracture).  

13.  Entitlement to service connection of a sleep disorder.  

14.  Entitlement to service connection for onychomycosis of the toenails (claimed as fungal problems).  

15.  Entitlement to service connection for depression also claimed as secondary to the service connected lumbar spine degeneration.  

16.  Entitlement to a rating higher than 20 percent for lumbar spine degeneration.  

17.  Entitlement to a rating higher than 40 percent for paralysis of right external popliteal nerve with right foot drop.  

18.  Entitlement to an effective date earlier than September 20, 2006 for the grant of service connection for paralysis of right external popliteal nerve with right foot drop.  

19.  Entitlement to compensation under 38 U.S.C.A. § 1151 for blindness in the left eye, status post detached retina. 

20.  Entitlement to a compensable rating for vitreous floaters of the left eye, residual of left eye injury.  

21.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).

22.  Entitlement to an overall service connected disability combined evaluation higher than 60 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from February 1980 to February 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In his VA Form 9 Substantive Appeals received by the RO in March 2013 and May 2014, the Veteran expressed that he wanted a hearing before a member of the Board.  While he requested a live videoconference hearing in March 2013, in the two VA Form 9s submitted in May 2014 he requested a hearing at the local RO.  

In June 2014 the RO informed the Veteran by letter that he was placed upon the list of persons waiting for a travel board hearing.  In August 2015, the RO sent the Veteran another letter informing him that he was scheduled for a hearing in October 2015.  Although the Veteran submitted a change of address letter to the RO in July 2014, it appears that the August 2015 hearing notice was not sent to the new address.  The Veteran did not show up for the scheduled October 2015 hearing. 

As the record shows that the Veteran was not notified of the October 2015 hearing, a remand is warranted so that the RO can correct the record to reflect the Veteran's current address and afford him the proper notice so that he can present for the requested hearing.  His representative also has highlighted the need for this action.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's mailing address with either the Veteran or with his representative.  After his address is verified, correct the record and future mailings.
 
2.  Thereafter, schedule the Veteran for a travel board hearing at the earliest opportunity in accordance with applicable procedures.  The RO must notify the Veteran and his representative of the date and time thereof.  If the appellant wishes to withdraw his request for the hearing, that should be done by written document submitted to the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




